Name: Commission Regulation (EEC) No 545/81 of 27 February 1981 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/8 Official Journal of the European Communities 3 . 3 . 81 COMMISSION REGULATION (EEC) No 545/81 of 27 February 1981 on the supply of common wheat to the World Food Programme as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by the Act of Accession of Greece (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 28 May 1980, the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 5 000 tonnes of common wheat to the World Food Programme under its food-aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1981 . For the Commission Poul DALSAGER Member of the Commission 0) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5) OJ No L 263, 19 . 9 . 1973, p . 1 . (6) OJ No L 192, 26 . 7 . 1980 , p . 11 . 3 . 3 . 81 Official Journal of the European Communities No L 56/9 ANNEX I 1 . Programme : 1980 2. Recipient : World Food Programme 3 . Place or country of destination : the People s Democratic Republic of Yemen 4. Product to be mobilized : common wheat 5 . Total quantity : 5 000 tonnes 6 . Number of lots : two : Lot 1 : 3 000 tonnes : Lot 2 : 2 000 tonnnes 7. Intervention agency responsible for conducting the procedure : ONIC : Office national interprofessionnel des cÃ ©rÃ ©ales, 21 , avenue Bosquet, Paris 7Ã ¨me, telex 270 807 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and merchantable quality and correspond at least to the minimum quality required for intervention at the reference price (humidity 15 %) 10 . Packaging :  in bags (')  quality of the bags : new jute bags ; minimum weight 600 g  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'Common wheat / Gift of the EEC / Action of WFP and to be added in smaller letters :  for 3 000 tonnes : 'Yemen RDP / 2265 / ADEN  for 2 000 tonnes : 'Yemen RDP / 546 X / ADEN' 11 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 March 1981 16 . Shipment period : Lot 1 : 1 to 30 April 1981 Lot 2:1 to 31 July 1981 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods, with the marking followed by a capital 'R . No L 56/ 10 Official Journal of the European Communities 3 . 3 . 81 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  BILAG II  ANNEX II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d'imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid Naam en adres van de entrepothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage fob Address of store Town at which stored 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 Port de la 3 000 tonnes Ã ts Cornet CommunautÃ © 28140 OrgÃ ¨res-en-Beauce Saint-Nazaire Hafen der 2 Gemeinschaft 2 000 tonnes Semebla Porto della Port de Blaye, boÃ ®te postale n0 9 ComunitÃ 33390 Blaye Blaye Haven van de Gemeenschap FÃ ¦llesskabshavne Community port Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã 